SAMUEL P. KING, Chief Judge,
dissenting:
I respectfully dissent from the conclusion that federal jurisdiction lies in the posture of this case. The plaintiff is the State of Arizona, not the railroad. The only federal question that the State of Arizona raises is the anticipated defense of the railroad based upon a federal statute. This is squarely within the holding of Louisville & N.R.R. v. Mottley, 211 U.S. 149, 29 S.Ct. 42, 53 L.Ed. 126 (1908).
Mottley interpreted what is now 28 U.S.C. § 1331 and, though the Mottley result was not constitutionally mandated, Congress has not amended section 1331 to *411remove the Mottley limitation. The jurisdiction provision of the 4R Act, 49 U.S.C. § 11503(c), does not enact a special exception to Mottley. The granted nonexclusive jurisdiction is “to prevent a violation of subsection (b) of this section.” The earlier version, 49 U.S.C. § 26e (Title III, § 306, of Pub.L. 94-210), also gave nonexclusive jurisdiction only “to grant such mandatory or prohibitive injunctive relief, and declaratory judgments as may be necessary to prevent, restrain, or terminate any acts in violation of this section,” with exceptions. The State of Arizona’s claims are not brought to prevent a violation of the Act, but rather to obtain a declaratory judgment as to a claim for which there is no underlying case or controversy.
Furthermore, even if there was a case or controversy under the earlier Arizona statute, that statute has been amended to conform to the federal statute. Hence, that issue is now moot unless the railroad sues for any taxes that might have been collected under the earlier statute. Under the present Arizona statute, there is no case or controversy.